         Case 1:19-cv-12486-RGS Document 59 Filed 02/24/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                            )
KEITH VIGLIONE,                             )
     Plaintiff,                             )        CIVIL ACTION NO.
                                            )
v.                                          )        1:19-CV-12486-RGS
                                            )
15 BEACON STREET CORP.;                     )
15 BEACON STREET, LLC;                      )
LUXE SOCIAL MEDIA, LLC; and                 )
TIFFANY DOWD,                               )
      Defendants.                           )
                                                )

                                   PROTECTIVE ORDER

       All Defendants to this action have moved this Court for the entry of a Protective Order to

govern the production of discovery material pursuant to Federal Rule of Civil Procedure 26(c),

by both parties and non-parties in the above-captioned action, and the court having approved

such order:

       IT IS HEREBY ORDERED THAT:

                                                1.

       Each party to this litigation who produces or discloses any document (including writings,

drawings, graphs, charts, photographs, phono records, and other data compilations from which

information can be obtained, translated, if necessary, through detection devices into readable

usable form), interrogatory answer, admission, testimony adduced at a deposition upon oral

examination or written question, information obtained from inspection of premises or tangible

things, or other information which the producing or disclosing party deems to be proprietary and

wishes to be subject to this Protective Order may designate the same as Confidential
            Case 1:19-cv-12486-RGS Document 59 Filed 02/24/21 Page 2 of 7




Information,    by    marking      it   “CONFIDENTIAL”          or   “HIGHLY        CONFIDENTIAL:

ATTORNEY’S EYES ONLY”.

                                                   2.

       All protected subject matter designated as “CONFIDENTIAL” shall be retained by

counsel for the receiving party during the pendency of this litigation. Such materials, and any

copies thereof or extracts therefrom, shall not be subject to inspection by, and shall not be

disclosed to, anyone other than:

       a.       any directors, officers, employees, or independent contractors of a party to whom

                the party’s counsel of record reasonably believes disclosure is necessary in

                connection with preparation for discovery, hearings, trial, or enforcement

                proceeding in this action;

       b.       the parties’ counsel of record in this case, and their in-house counsel, and their

                employees or professional assistants, paralegals, legal assistants, and secretaries

                actually working on the litigation;

       c.       any person who is being questioned in a deposition, hearing, or trial if such person

                is an employee of the supplying party or was a recipient, sender, or creator of

                such Confidential Information, or if the attorney providing such Confidential

                Information to such person has a good faith belief that such person has specific

                knowledge about such Confidential Information;

       d.       Court or Court personnel at any pretrial, trial, or post-trial stage in this case;

       e.       any independent (unaffiliated with any party) experts, consultants, or independent

                contractors employed to advise or assist counsel of record for any party in


                                              Page 2 of 7
            Case 1:19-cv-12486-RGS Document 59 Filed 02/24/21 Page 3 of 7




                preparation, hearing, trial, post-trial, or enforcement proceedings phases of this

                action, provided that such expert, consultant, or contractor to whom the disclosure

                is to be made consents in writing to be bound by the terms of this Order by

                executing the form of the Confidentiality Undertaking attached hereto as Exhibit

                “A”;

       f.       court reporters actually recording proceedings in this action; and

       g.       other persons as agreed to by the parties or as ordered by the Court.

Persons who, by virtue of the conduct of this litigation, have knowledge of the designated

Confidential Information shall not suffer or permit its disclosure or that of any information

obtained, derived, compiled or ascertained therefrom, to any person or persons not entitled under

this Protective Order to receive such information, nor use such information for any purpose

except this litigation, unless and until such designation is removed either by stipulation by

counsel for the parties or by order of the Court.

                                                    3.

       Documents and other material designated “HIGHLY CONFIDENTIAL: ATTORNEY’S

EYES ONLY” pursuant to the terms of this Order may only be disclosed to qualified persons

falling within the categories set forth in Paragraphs 2 (b) (with “and their in-house counsel,”

excluded), (c) (with “or if the attorney providing such Confidential Information to such person

has a good faith belief that such person has specific knowledge about such Confidential

Information” excluded), (d), (e), (f), and (g).

                                                    4.




                                             Page 3 of 7
         Case 1:19-cv-12486-RGS Document 59 Filed 02/24/21 Page 4 of 7




       The identification of information as Confidential Information shall be made at a time

when an answer to an interrogatory or an answer to a request for admission is served, when a

copy of a document is provided to the other party, and when an inspection of premises or

tangible things is made. With respect to the deposition of any person, a claim that an answer

discloses Confidential Information may be entered in the transcript. No person may attend a

deposition where such information is given unless he or she is entitled to receive such

information under a provision of this Protective Order. Additionally, each party shall have

fourteen days after receipt of the deposition transcript within which to notify the other party of

the portions of the transcript disclosing Confidential Information. The right to make such

designation shall be waived unless made before the end of the fourteen-day period. No

deposition may be read by anyone other than counsel and the deponent during the fourteen-day

period. Upon being informed that certain portions of a deposition disclose Confidential

Information, each party must cause each copy in their custody or control to be so marked

immediately.

                                                  5.

       Should counsel for any party desire to use Confidential Information, or any summary

thereof or extract therefrom, during the trial of this action, he or she prior to such use shall bring

the confidentiality thereof to the attention of this court and/or the producing party which

designated the information as confidential. Counsel for the producing party may request that any

portion of the transcript or exhibit containing such information be filed under seal with this court,

and be accorded confidential treatment as provided by the terms of this Protective Order. All

those present at the time of such use shall be directed to treat such information as confidential,


                                             Page 4 of 7
         Case 1:19-cv-12486-RGS Document 59 Filed 02/24/21 Page 5 of 7




and counsel for the parties shall exercise all reasonable care not to disclose such materials

needlessly in the public record of this proceeding nor to persons not entitled under this Order to

receive such information.

                                                 6.

       Acceptance by a party of any information, document or tangible thing identified as

Confidential Information hereunder shall not constitute a concession that the information,

document or thing is confidential. If, subsequent to the acceptance of information, documents or

things identified as Confidential Information, a party wishes this court to rule upon the other

party’s claim of confidentiality, that party may move this court for such determination. In the

resolution of such motion, the burden of establishing the confidentiality of the information,

document, or thing shall be on the party who made the claim of confidentiality.

                                                 7.

       If material identified as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL:

ATTORNEY’S EYES ONLY,” or any portion thereof, is disclosed by the receiving party to any

person or party not authorized to receive such material under this Protective Order, then the

receiving party shall use its best efforts to retrieve immediately all copies of such material, and to

bind such person to the terms of this Order. In such event, the receiving party shall also (a)

promptly inform such person of all the provisions of this Order; (b) identify such person

immediately to the producing party; and (c) request that such person execute the Confidentiality

Undertaking in Exhibit A.

                                                 8.




                                             Page 5 of 7
         Case 1:19-cv-12486-RGS Document 59 Filed 02/24/21 Page 6 of 7




       Neither the taking of any action in accordance with the provision of this Order, nor the

failure to object thereto, shall be construed as a waiver of any claim or defense in this action. The

entry of this Order shall not be construed as a waiver of any right to make any other type of

objection, claim or other response.

                                                 9.

       This Protective Order shall supersede all prior oral or letter agreements between the

parties relating to confidential treatment of information produced in discovery, and shall remain

in full force and effect until modified, superseded, or terminated by consent of the parties or by

order of the Court.

       IT IS SO ORDERED, this 24th day of February, 2021


                                               /s/ Richard G. Stearns
                                              UNITED STATES DISTRICT JUDGE




                                            Page 6 of 7
          Case 1:19-cv-12486-RGS Document 59 Filed 02/24/21 Page 7 of 7




                                      EXHIBIT A
                             CONFIDENTIALITY UNDERTAKING

          I,                                    , state that:

My business address is                                                             .

My present employer, title and/or position is

                                                                            .

        I have read and reviewed in its entirety the Protective Order (“Protective Order”) entered

in this matter.

        I hereby agree to be bound by and comply with the terms of the Protective Order, and not

to disseminate or disclose any information subject to the Protective Order that I review or about

which I am told, to any person, entity, Party, or agency for any reason, except in accordance with

the terms of the Protective Order.

        I understand that contempt sanctions may be entered for violation of this Protective Order

and further agree to submit to the jurisdiction of this Court for the purposes of enforcement of

the terms of this Protective Order.


        DATED this              day of                          , 2021.




                                                                          Name
